               Case 2:21-cr-00242-KM Document 1 Filed 03/22/21 Page 1 of 1 PageID: 1


PROB 22                                                                                                  DOCKET NUMBER (Tran. Court)
(Rev. 2/88)                                                                                              0208 1:16CR00304-01(KPF)
                                TRANSFER OF JURISDICTION
                                                                                                         DOCKET NUMBER (Rec. Court)
                                                                                                                2:21CR242 (KM)

 NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:              DISTRICT

 Bradley Fagan                                                     SOUTHERN DISTRICT OF NEW YORK
                                                                   NAME OF SENTENCING JUDGE
 East Orange, NJ 07018
                                                                   Katherine Polk Failla
                                                                   DATES OF PROBATION/SUPERVISED             FROM           TO
                                                                   RELEASE:
                                                                                                             10/21/2020 10/20/2023

 OFFENSE

 CONSPIRACY TO DISTRIBUTE CONTROLLED SUBSTANCE


 PART 1 - ORDER TRANSFERRING JURISDICTION


 UNITED STATES DISTRICT COURT FOR THE "SOUTHERN DISTRICT OF NEW YORK"

           IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
 releasee named above be transferred with the records of the Court to the United States District Court for the District of
 New Jersey upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period
 of probation or supervised release may be changed by the District Court to which this transfer is made without further
 inquiry of this Court.*



              0DUFK
              Date                                                            United States District Judge

 *This sentence may be deleted in the discretion of the transferring Court.

 PART 2 - ORDER ACCEPTING JURISDICTION

 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY

         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
 and assumed by this Court from and after the entry of this order.




              3/22/2021                                                        /s/ Kevin McNulty
              Effective Date                                                  United States District Judge
